Name: 2014/679/EU: Commission Implementing Decision of 25 September 2014 amending Implementing Decision 2012/270/EU as regards its period of application and as regards the movement to packing facilities of potato tubers originating in areas demarcated in order to prevent the spread within the Union of Epitrix cucumeris (Harris), Epitrix similaris (Gentner), Epitrix subcrinita (Lec.) and Epitrix tuberis (Gentner) (notified under document C(2014) 6731)
 Type: Decision_IMPL
 Subject Matter: trade policy;  marketing;  environmental policy;  natural environment;  cultivation of agricultural land;  plant product;  agricultural policy
 Date Published: 2014-09-27

 27.9.2014 EN Official Journal of the European Union L 283/61 COMMISSION IMPLEMENTING DECISION of 25 September 2014 amending Implementing Decision 2012/270/EU as regards its period of application and as regards the movement to packing facilities of potato tubers originating in areas demarcated in order to prevent the spread within the Union of Epitrix cucumeris (Harris), Epitrix similaris (Gentner), Epitrix subcrinita (Lec.) and Epitrix tuberis (Gentner) (notified under document C(2014) 6731) (2014/679/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the fourth sentence of Article 16(3) thereof, Whereas: (1) Commission Implementing Decision 2012/270/EU (2) provides for emergency measures to prevent the introduction into and the spread within the Union of Epitrix cucumeris (Harris), Epitrix similaris (Gentner), Epitrix subcrinita (Lec.) and Epitrix tuberis (Gentner). (2) The development of the situation since Implementing Decision 2012/270/EU took effect has shown that the measures it provides for are efficacious and should continue to apply. Therefore, it is appropriate that that Implementing Decision applies without a limitation of time. (3) Experience shows that it is necessary to grant greater flexibility as regards the facility where the potato tubers undergo treatment ensuring that no more than 0,1 % of soil remains on them and that the specified organisms are removed. Therefore, it should be permitted that those tubers are moved outside the demarcated areas before that treatment takes place. The movement to those facilities should, however, be subject to requirements ensuring that the respective phytosanitary risk is reduced to acceptable levels. (4) In order to ensure that the specified organisms cannot establish or spread outside a demarcated area, requirements should be established concerning disposal of the relevant waste soil and other waste material. For the same purpose, requirements should also be established concerning vehicles and packaging for the transport or handling of those potato tubers before they move outside the demarcated area or from a packing facility located outside that area. It is also necessary that machinery used for the handling of potato tubers in the packing facilities located outside demarcated areas is cleaned to avoid infestation of other potatoes handled by the same machinery. (5) In order to facilitate control by Member States of the packing outside a demarcated area of potato tubers originating in such an area, it is important that packing facilities located outside demarcated areas are authorised for that purpose and required to keep records of the potato tubers handled which originate in demarcated areas. (6) Implementing Decision 2012/270/EU should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision 2012/270/EU is amended as follows: (1) Article 3 is replaced by the following: Article 3 Movement of potato tubers within the Union 1. Potato tubers originating in demarcated areas within the Union established in accordance with Article 5, packed within those areas or at the facilities referred to in Article 3b may be moved within the Union only if they meet the conditions, as set out in point (1) of Section 2 of Annex I. Potato tubers originating in a demarcated area, may be moved from that demarcated area to a packing facility fulfilling the requirements of Article 3b which is in the vicinity of that demarcated area provided that the conditions set out in point (2) of Section 2 of Annex I are fulfilled. Potato tubers may be stored at that facility. In the case of the second subparagraph, the responsible official body shall carry out the following actions: (a) intensive monitoring for the presence of the specified organisms through appropriate inspections on potato plants and, where appropriate, other host plants, including fields where those plants are growing, within at least a radius of 100 m of the packing facility; (b) activities to raise public awareness concerning the threat of the specified organisms and the measures adopted to prevent its introduction into and spread within the Union in the vicinity of the packing facility. 2. Potato tubers introduced into the Union in accordance with Article 2 from third countries where one or more of the specified organisms are known to be present, may be moved within the Union only if they meet the conditions, as set out in point (3)of Section 2 of Annex I. Article 3a Requirements concerning vehicles, packaging, machinery and waste soil 1. Member States shall ensure that any vehicle and packaging having been used to transport the potato tubers originating in a demarcated area prior to fulfilment of point 1(b) of Section 2 of Annex I is decontaminated and cleaned in an appropriate manner in the following cases: (a) before they are moved outside the demarcated area; and (b) before they leave a packing facility, as referred to in the second subparagraph of Article 3(1). 2. Member States shall ensure that machinery used to handle the potato tubers referred to in paragraph 1 in a packing facility referred to in the second subparagraph of Article 3(1) is decontaminated and cleaned in an appropriate manner after each use. 3. Member States shall ensure that the waste soil, or other waste material, resulting from the fulfilment of the requirements of Article 3(1) and paragraphs 1 and 2 of this Article is disposed of in such a manner to ensure that the specified organisms cannot establish or spread outside a demarcated area. Article 3b Requirements concerning packing facilities located outside the demarcated areas concerned Packing facilities located outside the demarcated areas concerned and handling potato tubers originating in such areas, as referred to in the second subparagraph of Article 3(1), shall fulfil the following requirements: (a) they are authorised by the responsible official body to pack potato tubers originating in a demarcated area; and (b) they keep, for one year from the time of arrival of the potato tubers at that facility, records of the potato tubers handled which originate in demarcated areas. ; (2) Article 7 is deleted; (3) Annex I is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 25 September 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Implementing Decision 2012/270/EU of 16 May 2012 as regards emergency measures to prevent the introduction into and the spread within the Union of Epitrix cucumeris (Harris), Epitrix similaris (Gentner), Epitrix subcrinita (Lec.) and Epitrix tuberis (Gentner) (OJ L 132, 23.5.2012, p. 18). ANNEX Annex I to Implementing Decision 2012/270/EU is amended as follows: Section 2 is replaced by the following: SECTION 2 Conditions for movement (1) Potato tubers originating in demarcated areas within the Union may be moved from such areas into non-demarcated areas within the Union only if the following conditions are fulfilled: (a) the potato tubers have been grown in a registered place of production in accordance with Commission Directive 92/90/EEC (1) or by a registered producer in accordance with Commission Directive 93/50/EEC (2), or moved from a warehouse or a dispatching centre registered in accordance with Directive 93/50/EEC; (b) the potato tubers have been washed or brushed so that there is no more than 0,1 % of soil remaining or have undergone an equivalent method specifically applied in order to achieve the same outcome and remove the specified organisms concerned and to ensure that there is no risk of spreading the specified organisms; (c) the packaging material in which potato tubers are moved is clean; and (d) the potato tubers are accompanied by a plant passport prepared and issued in accordance with Commission Directive 92/105/EEC (3). (2) For the movement of potato tubers to the packing facility, as referred to in the second subparagraph of Article 3(1), in addition to point (1)(a), the following conditions shall be fulfilled: (a) the potato tubers have been grown in fields that have been submitted to insecticide treatments against the specified organisms at appropriate times during the growing season; (b) pre-harvest official inspections have been carried out, at appropriate times, at those fields, and no specified organisms have been detected; (c) the producer has, in advance, notified the responsible official bodies of its intention to move potato tubers in accordance with this point, and of the date of intended movement; (d) the potato tubers are transported to the packing facility in closed vehicles, or in closed and clean packaging, in such a manner to ensure that the specified organisms cannot escape or spread; (e) during their transport to the packing facility, the potato tubers are accompanied by a document identifying their origin and destination; and (f) immediately upon arrival at the packing facility, the potato tubers are subject to the treatment described in point 1(b) of this Section. (3) Potato tubers introduced into the Union in accordance with Section 1 from third countries where one or more of the specified organisms are known to be present may be moved within the Union only if they are accompanied by the plant passport referred to in point (1)(d).